Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzumura et al. (US 20150235943 A1).

In re Claim 1, Suzumura discloses a semiconductor device (figs. 1-3), comprising:
a substrate 1S (¶ 0061);
a dielectric stack (BI1, PB2) (hereinafter “D-Stack”) (¶ 0068, 0074) over the substrate 1S;
a first dielectric layer PT2 (¶ 0092) over the dielectric stack D-Stack;
a second dielectric layer BI2 (¶ 0071) over the first dielectric layer PT2;
a first conductive structure PLG2 (¶ 0066, 0094) (hereinafter “Cond1”) embedded in the first dielectric layer PT2, wherein the first conductive structure forms a first interconnect layer with a D-Stack; and

a second conductive structure PLG2 (¶ 0066, 0094; the second one shown in the right) (hereinafter “Cond2”) embedded in the first dielectric layer PT2, wherein the second conductive structure Cond2 forms a second interconnect layer with a second conductive material (e.g., copper; ¶ 0087) and a second portion (e.g., a lower portion) that penetrates through the dielectric stack D-Stack, wherein the first dielectric layer PT2 comprises a void 10 (¶ 0105) formed between the first and second conductive structures Cond1, Cond2.

In re Claim 2, Suzumura discloses the semiconductor device of claim 1 (figs. 1-3), further comprising:
at least one transistor Qn (¶ 0061) with one or more contact metal layers PLG1 (¶ 0064) over the substrate 1S; and
another interconnect layer L1 over the one or more contact metal layers PLG1, wherein the dielectric stack D-Stack is over the another interconnect layer L1.

In re Claim 3, Suzumura discloses the semiconductor device of claim 1 (figs. 1-3), wherein at least one of the first portion of the first interconnect layer Cond1 and the second portion of the second interconnect layer Cond2 comprises a via V1 (¶ 0090).

In re Claim 5, Suzumura discloses the semiconductor device of claim 1 (figs. 1-3), wherein the first and second conductive materials of the first and second interconnect layers Cond1, Cond2, respectively, comprise copper (e.g., copper; ¶ 0087), cobalt, aluminum, or graphene.


Claim(s) 7-9, 11 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by You et al. (US 20150287628 A1).

In re Claim 7, You discloses a semiconductor device (fig. 12), comprising: 
a substrate 1 (¶ 0044);
a dielectric stack (3, 11) (insulating layers 3 and 11 in the first interconnection structure L1; hereinafter “D-Stack”) (¶ 0044, 0049) disposed over the substrate 1;
a dielectric layer (3, 11)  (insulating layers 3 and 11 in the second interconnection structure L2; hereinafter “DL1”) disposed over the dielectric stack D-Stack;
a first conductive structure (10b, 9a, 9b) (¶ 0045-0048) (hereinafter “Cond1”) embedded in the dielectric layer DL1, wherein the first conductive structure Cond1 forms a first interconnect layer with a first conductive material (¶ 0045-0048); and 
a second conductive structure (10b, 9a, 9b) (because there are plurality of conductive structures shown) (¶ 0045-0048) (hereinafter “Cond2”) embedded in the dielectric layer DL1, wherein: 
the second conductive structure Cond2 forms a second interconnect layer with a second conductive material (¶ 0045-0048); 
a top surface of the second conductive structure Cond2 is substantially coplanar with an other top surface of the first conductive structure Cond1 (fig. 12 shows that top surfaces are coplanar); 
the dielectric layer DL1 comprises a void AG2 (¶ 0049) formed between the first and second conductive structures Cond1, Cond2; and 
at least one of the first and the second conductive structures Cond1, Cond2 penetrates through the dielectric stack D-Stack.

In re Claim 8, You discloses the semiconductor device of claim 7 (fig. 12), further comprising: 
2 and 10b, 9a in L1) (¶ 0044) comprising a plurality metal lines, wherein the dielectric stack D-Stack (in an alternative interpretation of the dielectric stack, M1 and insulating layer 11 in L1 have been interpreted as the dielectric stack D-Stack) is disposed over the third interconnect layer.

In re Claim 9, You discloses the semiconductor device of claim 8 (fig. 12), wherein the at least one of the first and the conductive structures Cond1, Cond2 is in contact with the third interconnect layer (2 and 10b, 9a in L1).

In re Claim 11, You discloses the semiconductor device of claim 7 (fig. 12), wherein the first and second conductive materials of the first and second interconnect layers, respectively, comprise copper, cobalt, aluminum (¶ 0045), or graphene.

In re Claim 12, You discloses the semiconductor device of claim 7 (fig. 12), wherein the first conductive structure Cond1 of the first interconnect layer comprises a first metal oxide layer 9b over the first conductive material 10b and the second conductive structure Cond2 of the second interconnect layer comprises a second metal oxide layer 9b over the second conductive material 10b (“The second protection layer 9b may be formed of oxides or nitrides of metal contained in the first protection layer 9a”; ¶ 0048, 0020).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzumura as applied to claim 1 above, and further in view of Jezewski et al. (US 2015/0179515 A1; hereinafter “Jezewski”).

In re Claim 4, Suzumura discloses the semiconductor device of claim 1, but does not expressly disclose wherein the first conductive material is different from the second conductive material. 
In the same field of endeavor, Jezewski discloses a semiconductor device (fig. 4Q) wherein the first conductive material 121 is different from the second conductive material 122 (¶ 0015; “the first and second interconnect lines 121, 122 are formed with different metals”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings of Jezewski into the interconnect structures of Suzumura in order to meet the requirement  of the formation of conductive interconnect lines (¶ 0035 of Jezewski).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzumura as applied to claim 1 above, and further in view of You et al. (US 20150287628 A1).

In re Claim 6, Suzumura discloses the semiconductor device of claim 1 outlined above.
Suzumura does not expressly disclose wherein the first conductive structure of the first interconnect layer comprises a first metal oxide layer over the first conductive material and the second conductive structure of the second interconnect layer comprises a second metal oxide layer over the second conductive material.
You discloses a semiconductor device (fig. 12), comprising: a first conductive structure (10b, 9a, 9b) (¶ 0045-0048) and a second conductive structure (10b, 9a, 9b) (because there are plurality of conductive structures shown) wherein the first conductive structure of the first interconnect layer comprises a first metal oxide layer 9b over the first conductive material 10b and the second conductive structure of the second interconnect layer comprises a second metal oxide layer 9b over the second conductive material 10b (“The second protection layer 9b may be formed of oxides or nitrides of metal contained in the first protection layer 9a”; ¶ 0048, 0020).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings of You into the interconnect structures of Suzumura in order to protect the first and second conductive structures (¶ 0019, 0020 of You).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over You as applied to claim 7 above, and further in view of Jezewski et al. (US 2015/0179515 A1; hereinafter “Jezewski”).

In re Claim 10, You discloses the semiconductor device of claim 7, but does not expressly disclose wherein the first conductive material is different from the second conductive material. 
In the same field of endeavor, Jezewski discloses a semiconductor device (fig. 4Q) wherein the first conductive material 121 is different from the second conductive material 122 (¶ 0015; “the first and second interconnect lines 121, 122 are formed with different metals”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings of Jezewski into the interconnect structures of You in order to meet the requirement  of the formation of conductive interconnect lines (¶ 0035 of Jezewski).

Claims 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over You in view of Jezewski et al. (US 2015/0179515 A1; hereinafter “Jezewski”) and Suzumura.

In re Claim 13, You discloses a semiconductor device (fig. 12), comprising: 
a substrate 1 (¶ 0044);
a dielectric stack (3, 11) (insulating layers 3 and 11 in the first interconnection structure L1; hereinafter “D-Stack”) (¶ 0044, 0049) disposed over the substrate 1;
a first metal layer (10b, 9a) (¶ 0045) (hereinafter “Cond1”) and a second metal layer (10b, 9a) (¶ 0045) (hereinafter “Cond2”) (because there are plurality of conductive structures shown) disposed over the dielectric stack D-Stack;
a first metal oxide layer 9b (¶ 0048) (hereinafter “M_Oxide1”) disposed over the first metal layer Cond1;
a second metal oxide layer 9b (¶ 0048) (hereinafter “M_Oxide2”) disposed over the second metal layer Cond2;
a first dielectric layer (3, 11)  (insulating layers 3 and 11 in the second interconnection structure L2; hereinafter “DL1”) in contact with side surfaces of the first and the second metal layers Cond1, Cond2 and over the first and second metal oxides layers, wherein the first dielectric layer comprises a void AG2 (¶ 0049).

You does not expressly disclose wherein the first and second metal layers comprise different metallic materials from one another.
In the same field of endeavor, Jezewski discloses a semiconductor device (fig. 4Q) wherein the first and second metal layers (121, 122) comprise different metallic materials from one another (¶ 0015; “the first and second interconnect lines 121, 122 are formed with different metals”).
Jezewski into the interconnect structures of You in order to meet the requirement  of the formation of conductive interconnect lines (¶ 0035 of Jezewski).
	You/Jezewski does not expressly disclose a second dielectric layer over the first dielectric layer.

In the same field of endeavor, Suzumura discloses a semiconductor device (figs. 1-3) comprising a second dielectric layer BI2 (¶ 0071) over the first dielectric layer PT2 wherein the first dielectric layer PT2 comprises a void 10 (¶ 0105)
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings of Suzumura into the interconnect structures of You/Jezewski in order to further prevent a metal ion in the metal wiring from being diffused into the interlayer insulating film (¶ 0070 of Suzumura).

In re Claim 14, You/Jezewski/Suzumura discloses the semiconductor device of claim 13 outlined above.
You further discloses wherein a top surface of the first metal layer Cond1 is substantially coplanar with an other top surface of the second metal layer Cond2 (fig. 12 shows that top surfaces are coplanar).

In re Claim 15, You/Jezewski/Suzumura discloses the semiconductor device of claim 13 outlined above.
You further discloses the semiconductor device (fig. 12) further comprising:
2 (¶ 0044; “The conductive portion 2 may correspond to one of gate, source, and drain electrodes of a transistor”) over the substrate 1; and
an interconnect layer (8c in L1) (¶ 0045) over the one or more contact metal layers 2, wherein the dielectric stack D-Stack (in an alternative interpretation of the dielectric stack, M1 and insulating layer 11 in L1 have been interpreted as the dielectric stack D-Stack) is disposed over the interconnect layer (8c in L1).

In re Claim 16, You/Jezewski/Suzumura discloses the semiconductor device of claim 15 outlined above.
You further discloses the semiconductor device (fig. 12) further comprising a third metal layer (8 in L1) (¶ 0045) formed through the dielectric stack D-Stack and in contact with the interconnect layer (8c in L1), wherein the first Cond1 (10b, 9a) (¶ 0045) and third metal layers (8 in L1) comprise an identical metallic material (both first and third metal layers comprising metallic material wiring portion 8; ¶ 0045).

In re Claim 17, You/Jezewski/Suzumura discloses the semiconductor device of claim 13 outlined above.
You/Jezewski further discloses the semiconductor device of claim 13 wherein the metallic materials of the first and second metal layers comprise copper, cobalt, aluminum (¶ 0045 of You and ¶ 0015 of Jezewski), or graphene.

In re Claim 18, You/Jezewski/Suzumura discloses the semiconductor device of claim 13 outlined above.
You does not expressly disclose wherein the first metal oxide layer 125 and the second metal oxide layer 126 comprise different metallic elements from each other.
Jezewski further discloses (fig. 4Q) wherein the first metal oxide layer 125 and the second metal oxide layer 126 comprise different metallic elements from each other (¶ 0019; “first dielectric caps 125 and second dielectric caps 126 are made from different materials”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings of Jezewski into the interconnect structures of You in order to control the etch selectivity between the different metal oxide layers (¶ 0019 of Jezewski).

In re Claim 19, You/Jezewski/Suzumura discloses the semiconductor device of claim 13 outlined above.
You further discloses the semiconductor device of claim 13 (fig. 12) wherein the first metal oxide layer M_Oxide1 and the second metal oxide layer M_Oxide2 comprise identical oxide materials (¶ 0048 of You).

In re Claim 20, You/Jezewski/Suzumura discloses the semiconductor device of claim 13 outlined above.
You further discloses the semiconductor device of claim 13 (fig. 12) wherein the first and second metal oxide material layers M_Oxide1, M_Oxide2 comprise aluminum-based oxides (¶ 0048 of You), tungsten-based oxides, nickel-based oxides, zirconium- based oxides, or cobalt-based oxides.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILUFA RAHIM whose telephone number is (571)272-8926.  The examiner can normally be reached on M-F 9am-5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NILUFA RAHIM/Primary Examiner, Art Unit 2893